Citation Nr: 1019556	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-15 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2000 to November 
2000 and from March 2003 to October 2003.  He also received 
the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Veteran participated in a video conference hearing with 
the undersigned in June 2009.  The transcript of the 
proceeding is associated with the claims file.

This case was remanded by the Board in September 2009 for 
further development and is now ready for disposition.    


FINDING OF FACT

The preponderance of the evidence is against the finding that 
the Veteran has left ear hearing loss for VA purposes. 


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) was sent to the Veteran in March 2007, prior to 
the initial RO decision that is the subject of this appeal.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The letter also advised the Veteran 
as to how VA assigns disability ratings and effective dates 
as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In compliance with its duty to assist, the RO associated the 
Veteran's service treatment records, private treatment 
records, and he was afforded the opportunity to testify 
before the Board in June 2009.  

The Veteran was provided with VA examinations relating to his 
left ear hearing loss in April 2007, October 2007, November 
2008, and November 2009.  The Board notes that in September 
2009 it remanded for the VA examination which took place in 
November 2009 because a private examination indicated the 
possibility of a current diagnosis of hearing loss.  The 
Board finds the VA audiological examinations reflect that the 
examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate 
audiological examinations and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examinations 
are adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  

In particular, the Board finds the November 2009 VA 
examination report to be thorough and adequate upon which to 
base a decision.  Recognition is given to the Veteran's 
assertion that the November 2009 examination was flawed.  See 
Veteran's personal statement received March 2010.  He 
explained that the examiner repeatedly had to tell him how to 
participate in the examination, which he felt was evidence 
that his hearing loss was worse than demonstrated by the 
examination or the examiner's inability to conduct the test 
properly.  The Board has reviewed the November 2009 
examination report and finds no deficiencies.  The VA 
examiner personally interviewed and examined the Veteran, 
including eliciting a history of noise exposure in service 
from the Veteran, reviewed the C-file, conducted the 
necessary/required audiometric and speech discrimination 
testing, and provided the information necessary to evaluate 
the Veteran's disorder under the applicable criteria for 
determining hearing loss.

As noted above, in September 2009, the Board remanded the 
Veteran's case for further development which included 
obtaining a VA examination.  There has been substantial 
compliance with this remand as an adequate VA examination has 
been obtained. 

Based on the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition to the regulations cited above, service 
connection for certain diseases, such as an organic disease 
of central nervous system, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2009).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

The Veteran claims left ear hearing loss caused by exposure 
to gun fire and mortar rounds, including a mortar round in 
Iraq which went off approximately 50 meters from where he was 
standing.  The service treatment records show that the 
Veteran reported hearing loss at separation from service; 
however, in-service audiological examinations do not show 
auditory thresholds consistent with hearing loss as defined 
by 38 C.F.R. § 3.385.   Nonetheless, in giving due 
consideration to the places, types, and circumstances of his 
service, noise exposure is conceded.  See 38 U.S.C.A. 
§ 1154(a) (West 2002).  In-service acoustic trauma (in-
service injury) is therefore conceded and Hickson element (2) 
has been met.  

The in-service injury notwithstanding, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of a current diagnosis of hearing loss.  The Veteran 
underwent four VA compensation and pension examinations 
during the course of his appeal.  At each VA examination, 
hearing loss in the left ear failed to meet the criteria set 
forth in 38 C.F.R. § 3.385 (2009) to determine the existence 
hearing loss for VA purposes.  

Specifically, in April 2007, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  

Similarly, in October 2007, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  

Next, in November 2008, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
20
20
25

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  

Finally, in November 2009, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
20
20
20

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  

The Board acknowledges that the Veteran also underwent a 
private audiological examination in August 2007 wherein  the 
Veteran's speech discrimination score in the left ear was 88 
percent.  The private audiologist also indicated "mild, high 
frequency, sensory-neural hearing loss in the left ear."  A 
graph of the August 2007 audiogram has been associated with 
the claims file, but may not be interpreted by the Board.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).  

The Board notes that the claims file contains differing 
opinions as to whether the Veteran has a hearing loss 
disorder and if so, whether such disorder is related to 
service.  It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) ("the probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches . . . As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators . . .").  The Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board has carefully evaluated the conflicting evidence 
and places greater weight the findings of the four (4) VA 
examination reports than it does on the one (1) isolated 
August 2007 private opinion.  All of the VA examinations were 
based on objective audiological puretone threshold 
measurements and speech discrimination testing, which 
revealed hearing within normal limits.  The August 2007 
report appears to be nothing more than an anomaly.  It is 
also not readily apparent as to whether the testing performed 
in August 2007 met the requirements as provided under 
38 C.F.R. § 4.85(a).  

Further, unlike the August 2007 favorable opinion, the 
opinions of the October 2007, November 2008, and November 
2009 VA examiners appear to be based on a review of the 
Veteran's entire claims file.  All of the VA examiners' 
respective non-diagnoses of hearing loss were each 
specifically and clearly explained, and the facts underlying 
each opinion appear to be congruent with the medical record 
in this case.  As such, the Board finds their opinions to be 
highly probative.  See Bloom, 12 Vet. App. at 187.

Noting the overwhelming evidence to the contrary, it appears 
that the August 2007 audiological examination is an outlier 
which is completely at odds with the remainder of the medical 
tests and opinions of record.  Based on the entire record, 
the Board gives the favorable opinion little worth or 
probative value.  Therefore, the preponderance of the 
evidence of record is against a finding that hearing loss in 
fact exists.  As such, Hickson element (1) has not been met. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(2009).  The United States Court of Appeals for Veterans 
Claims has held that "this requirement is satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim."  McLain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In McLain, the 
Veteran was diagnosed with the disorder and then the disorder 
resolved.  The present case is distinguishable from McLain.  
Here, the determination of a hearing loss disability (for VA 
purposes) is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The data/testing results 
of four (4) out of five (5) examinations clearly demonstrate 
that the Veteran does not meet the threshold requirements for 
establishing hearing loss for VA purposes.  This is not a 
case where the Veteran had hearing loss that resolved.  
Rather, the overwhelming evidence of record shows that the 
Veteran has not sufficiently demonstrated that he has ever 
had hearing loss for VA purposes.

Therefore, regardless of any alleged noise exposure in 
service, service connection cannot be granted because the 
Veteran does not have a hearing impairment that meets the 
requirements under VA regulations to be considered a 
compensated disability.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).  As the Veteran did not have a hearing loss 
disability at separation from service and the VA examinations 
showed that the Veteran's puretone threshold values and the 
speech recognition scores for the left ear do not meet the 
criteria for a hearing loss disability for VA purposes after 
service, service connection is not warranted.

In this case, the only remaining evidence of a hearing loss 
disability are the Veteran's own contentions.  His lay 
assertions are competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim for service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  A layman, however, is 
generally incapable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

But unlike the varicose veins in Barr or dislocated shoulder 
in Jandreau, hearing loss (sufficient to meet the 
requirements of § 3.385) is not a condition capable of lay 
diagnosis, much less the type of condition that can be 
causally related to military service.  See Layno, 6 Vet. App. 
at 469; Woelhaert v. Nicholson, 21 Vet App 456 (2007).

Here, the Veteran is certainly competent to state that he 
experiences hearing loss. His statements to that effect are 
also credible.  However, the determination as to whether he 
experiences hearing loss for VA purposes requires application 
of objective findings obtained through audiometric and speech 
discrimination testing.  See Layno, 6 Vet. App. at 469.  
Subjective or lay observations are immaterial.

Indeed, as discussed above, a finding of hearing loss is 
based solely on the objective data collected through 
audiometric testing.  The probative medical records on file 
do not show that the Veteran has a current hearing loss 
disability for VA purposes.  Therefore, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for left ear hearing loss because the 
Veteran's hearing loss does not meet the regulatory threshold 
to be considered disabling.  Therefore, the benefit-of-the-
doubt rule does not apply and the Veteran's claim for service 
connection for bilateral hearing loss must be denied.  See 38 
U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 49; 38 
C.F.R. § 3.102 (2009).




ORDER

Service connection for left ear hearing loss is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


